Exhibit 10.2

 

August 13, 2009

 

Ms. Julie A. Brooks

 

Dear Julie,

 

We are pleased to offer you the position of Vice President General Counsel and
Corporate Secretary with Conceptus, Inc., at a starting salary of $22,916.67 per
month, which equates to $275,000.00 annually, subject to all Federal, State and
other applicable taxes and withholdings, payable on bi-weekly basis. This offer
will be subject to your appointment by the Conceptus Board of Directors.

 

As part of this offer, you will also be given a Change in Control agreement
(attached).  Additionally, you will be eligible to receive a bonus of up to 45%
of your salary (pro-rated to your start date).  The payout of the bonus is
dependent upon the Company achieving its 2009 Goals and Objectives as well you
achieving your department Goals and Objectives.  I will further discuss with you
the bonus program upon your hire. In addition, your base salary, title & stock
compensation package will be reviewed during the normal executive review time,
which usually takes place in February.

 

In this capacity, you will report directly to me, Mark Sieczkarek, President and
CEO. Should you accept this offer, you will begin work as a regular, exempt
employee.

 

As a regular employee of Conceptus, Inc., you will be eligible to participate in
a number of Company sponsored benefits, which include: medical, dental, vision,
life and long term disability insurance coverage. These benefits are effective
the first day of your employment. You will also be eligible to join our
401(k) program and participate in our employee stock purchase plan.

 

At the next scheduled Compensation Committee meeting after your employment start
date (‘grant date’), Management will recommend a grant to you for stock-settled,
stock appreciation rights (SARs) on 125,000 shares of Conceptus, Inc.  The terms
of the stock appreciate rights are similar to stock options, but provide more
flexibility in accordance with the Conceptus stock option plan.  You will be
given a copy of this plan at the time of your grant.  According to the terms of
that stock appreciation right, your exercise price will be set based on the
market closing price of Conceptus on the grant date and you will become 12.50%
vested after 6 months of employment, and then 1/48th per month thereafter such
that you will be fully vested at four years. Your vesting will commence as of
your first day of employment with Conceptus.

 

--------------------------------------------------------------------------------


 

Employment with Conceptus is for no specific period of time. As a result, either
you or Conceptus, Inc. is free to terminate your employment relationship at any
time for any reason, with or without cause. This is the full and complete
agreement between us on this term. Although your job duties, titles,
compensation and benefits, as well as Conceptus’ personnel policies and
procedures, may change from time-to-time, the “at-will” nature of your
employment may only be changed in an express writing signed by you and the
President of the Company.

 

Your employment pursuant to this offer is contingent on your executing the
enclosed Proprietary Information and Inventions Agreement and upon your
providing the Company with the legally required proof of your identity and
authorization to work in the United States. Please provide the appropriate
verification documents on your first day of employment.

 

In accepting our offer, we ask that you make every effort to protect the
confidential and proprietary information of your current employer. This includes
making sure that all technical documents currently in your possession are
returned to your employer prior to your leaving.

 

This letter sets forth the terms of your employment with us and supersedes any
prior representations or agreements, whether written or oral. To accept this
offer, please sign and return this letter me.  This offer, if not accepted, will
expire on September 2, 2009.

 

Julie, we look forward to having you join the Conceptus team. If you have any
questions, please call me.

 

Sincerely,

 

 

Mark Sieczkarek

President and CEO

 

I have read and accept this employment offer.

 

 

/s/ Julie A. Brooks

 

 

11/2/2009

 

Julie A. Brooks

Date

Start Date

 

 

 

Enclosures:

New Hire Packet

 

 

Change in Control

 

 

--------------------------------------------------------------------------------